DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, see Applicant Remarks (pages 1-3, filed 09/15/2022), with respect to claims 1-25 have been fully considered. The cancelled claims 1-18 and the newly added claims 20-25 have been acknowledge by the Examiner. The amended claim 19 overcame the 35 U.S.C. §102(a)(1) rejection as anticipated by the prior art of record Gamble (US20070269496A1), previously presented in the Office Action filed on 06/15/2022. Therefore, this rejection is withdrawn. However, the Examiner introduces new grounds of rejection relying on the prior art of record. Upon careful consideration, new grounds of rejection of claims 19-21 under 35 U.S.C. §102(a)(1) and new grounds of rejection of claims 22-25 under 35 U.S.C. 103 are defended by the Examiner in this Office Action. 

Regarding claim 19, the Applicant traverses that the amended claim overcomes the previously presented rejection under 35 U.S.C. §102(a)(1) as anticipated by Gamble; this traversal is found persuasive since Gamble does not teach method for protecting skin against UV exposure of a UV light nail polish curing process. However new grounds of rejection under 35 U.S.C. §102(a)(1) and 35 USC §103 as anticipated by the prior art of record are presented in this Office Action. 




Claim Objections

Claim 24 is objected to because of the following informalities:  
Claim 24, line 2 reads “adhering the” it should read “adhering a”.  
Claim 24, line 4 reads “one or more perferation”, it should read “one or more perforations”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MERCADO et al. (US 20130341536 A1), hereafter, Mercado

Regarding claim 19, Mercado teaches “a method for protecting skin against UV exposure of a UV light nail polish curing process” ([0021] – [0025] and [0035] – [0036]), Mercado teaches “the method comprising: removing a plurality of protective coverings (Figure 1, member 10; [0043]) from a package prior to the UV light nail polish curing process”; since Mercado teaches applying several of the protective coverings as shown in figure 3, [0023] and the used of UV radiation during the process of drying nail polish ([0036]). The Examiner notes that implicitly the covers would be removed from a package; for instance, a box or a bag used to ship, transport, or purchase the shields from the factory. Anything used at any point prior to application, to store the coverings before application is interpreted as a package (bag, box, container, drawer, basket, bucket, etc.). Mercado discloses “removing a temporary layer from an adhesive layer of the protective covering”; since Mercado discloses that before locating the covering on the fingers, a protective backing that has been installed on the covering should be removed ([0040]) and Mercado discloses an adhesive layer being a gel infused into the covering ([0012]). Mercado discloses “exposing the adhesive layer; adhering the protective covering to an area of skin to be exposed to UV light of the UV light nail polish curing process ([0012] and [0023]); and removing the protective covering from the skin after completion of UV light exposure” ([0043]). 

Regarding claim 20, Mercado teaches “further comprising curing nail polish with UV light while the protective covering is adhered to the area of skin to protect the area of skin” ([0043]). 

Regarding claim 21, Mercado teaches “wherein the area of skin is a top of a hand or a top of a foot”; since Mercado discloses that the coverings can protect the area of the back of the hand as shown in figure 3; [0042] - [0043] and that a covering could be used to protect a foot ([0042]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over MERCADO in view of (KR 200476820 Y1); hereafter, KR6820. 

Regarding claim 22, Mercado fails to disclose the limitations as claimed. However, KR6820 discloses a cosmetic glove that allows removing the fingertips portion of the glove so that the exposed nail can be trimmed. KR6820 discloses the glove having perforated appendages portions 20, composed of a first perforated line 21 and a second perforated line 22 and a third perforated line 23 at intervals from the end of the finger portion 13. KR6820 discloses that said perforated portions could be cut or torn out to expose the nails of a user according to the user’s size or hand shape, as shown in Figure 2, members 13 and 20, page 4, paragraph 4. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Mercado’s disclosure with the teachings of KR6820 regarding creating perforated appendages; in order to adjust the hand coverings to the correct size and shape of a user’s hand (KR6820: Page 4, paragraph 4). 

By taking the combined teachings of Mercado and KR6820, as a whole, Mercado/KR6820 teaches “wherein the method further includes tearing a perforation of one or more elongated appendages (KR6820: page 4, paragraph 4) of the protective coverings (Figure 1, member 10; [0043]) to change a length of one or more ofApplication No. 16/920,2613Docket No.: 1569197.100US2 the elongated appendages to match each finger of a wearer to cover only skin up to a nail to leave a nail of each elongated appendage exposed (KR6820: page 4, paragraph 4).

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over MERCADO/KR6820 in view of (KR 20100011718 U); hereafter, KR1718. 

Regarding claim 23, Mercado/KR6820 fails to disclose the limitations as claimed. However, KR1718 teaches a back of the hand covering to protect a user from UV light radiations (Abstract).  KR1718 teaches the protecting cover (1) has surfaces protruding over the shape of the fingers; showing that it could cover the top of the fingers and the back of the hand, as well as the sides (please see Examiner Figure 1/KR1718 Figure 2). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Mercado/KR6820 with the teachings of KR1718 to create protective hand coverings having top of the hand shape that would cover an entire top of a hand and a portion of a side of each finger; in order to completely protect the skin of a person receiving UV light nail-drying treatment. 

By taking the combined teachings of Mercado/KR6820 and KR1718, as a whole, Mercado/KR6820/KR1718 discloses “wherein the protective coverings are top-of-hand shaped to cover an entire top of a hand and a portion of a side of each finger”.

    PNG
    media_image1.png
    453
    840
    media_image1.png
    Greyscale







[AltContent: textbox (Figure 1. Examiner Figure 1/KR1718 Figure 2.)]



Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over MERCADO in view of KR1718, further in view of KR6820. 

Regarding claim 24, Mercado teaches “a method for applying nail polish to a hand or foot” ([0036]). Also, Mercado teaches “comprising: adhering the protective covering (10) to a top of the hand or a top of the foot (Figure 1 and Figure 3, member 10; [0012], [0023] and [0043])” Mercado discloses “applying a nail polish to each nail”; since Mercado discloses performing a UV light nail polish curing process to dry the nail polish on exposed nails. Therefore, the Examiner notes that it is implicit in Mercado’s disclosure that nail polish was applied moments before drying the nail polish with the UV light treatment. Mercado discloses “performing a UV light nail polish curing process on the hand or the foot by applying artificial UV light to the hand or the foot to cure the nail polish on each nail” ([0036] and [0042] - [0043]). Additionally, Mercado discloses “and removing the protective covering from the skin after completion the UV light nail polish curing process ([0043]). However, Mercado fails to disclose the rest of the limitations as claimed. 

On the other hand, KR1718 teaches a back of the hand covering to protect a user from UV light radiations (Abstract).  KR1718 teaches the protecting cover (1) has surfaces protruding over the shape of the fingers; showing that it could cover the top of the fingers and the back of the hand, as well as the sides (please see Examiner Figure 1/KR1718 Figure 2). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Mercado with the teachings of KR1718 to create protective hand coverings having top of the hand shape that would cover an entire top of a hand and a portion of a side of each finger; in order to completely protect the skin on the back of the hand of a person receiving UV light nail-drying treatment.

By taking the combined teachings of Mercado and KR1718, as a whole, Mercado/KR1718 discloses “to cover an entire top of the hand to be exposed to UV light of a UV light nail polish curing process”.

Mercado/KR1718 fails to disclose “wherein adhering includes fitting the protective covering by tearing one or more perforation to cover only skin up to each nail of the hand or the foot to leave each nail exposed”. However, KR6820 discloses a cosmetic glove that allows removing the fingertips portion of the glove so that the exposed nail can be trimmed. KR6820 discloses the glove having perforated appendages portions 20, composed of a first perforated line 21 and a second perforated line 22 and a third perforated line 23 at intervals from the end of the finger portion 13. KR6820 discloses that said perforated portions could be cut or torn out to expose the nails of a user according to the user’s size or hand shape, as shown in Figure 2, members 13 and 20, page 4, paragraph 4. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Mercado/KR1718’s disclosure with the teachings of KR6820 regarding creating perforated appendages; in order to adjust the hand coverings to the correct size and shape of a user’s hand (KR6820: Page 4, paragraph 4). 

By taking the combined teachings of Mercado/KR1718 and KR6820, as a whole, Mercado/KR1718/KR6820 teaches “wherein adhering includes fitting the protective covering by tearing one or more perforation to cover only skin up to each nail of the hand or the foot to leave each nail exposed” (KR6820: Figure 2; page 4, paragraph 4) 


Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over KR1718 in view of KR6820.

	Regarding claim 25, KR1718 teaches “A method for protecting a hand or foot during UV nail polish curing” (page 3), comprising: applying a UV protective sheet having a top-of-hand shape to a top of a hand such that the UV protective sheet does not enclose the entire hand (Figure 1; page 3, lines 80-98). However, KR1718 fails to disclose the rest of the limitations as claimed. 

On the other hand, KR6820 teaches “and tearing a perforation of a finger portion of the UV protective sheet to adjust a length the UV protective sheet to only cover skin of the hand and to not cover any nails of the hand”; since KR6820 teaches this step of adjusting the length of a protective glove to fit the size and shape of a user’s hand (Figure 2; Page 4, paragraph 4). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified KR1718’s disclosure with the teachings of KR6820 regarding taking the step of tearing a perforation of a finger portion of the UV protective sheet to adjust a length the UV protective sheet; in order to adjust the hand coverings to the correct size and shape of a user’s hand (KR6820: Page 4, paragraph 4). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Teital (US 20140318564 A1).

Teital teaches sock for use during UV light nail treatment where sock comprises: an opening for inserting a user's foot; sheaths extending from the sock, where the sheaths provide covering for the user's toes; and an opening at each end of each sheath, where the opening enables the exposure of user's toe nails (Figure 2; Abstract and [0009]). 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS RUIZ whose telephone number is (571)272-7140. The examiner can normally be reached on M-F 8 Am - 5 PM (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Luis Ruiz/
Patent Examiner
Art Unit 3772
/EDWARD MORAN/Primary Examiner, Art Unit 3772